Title: From George Washington to William Washington, 9 February 1794
From: Washington, George
To: Washington, William


          
            Dear Sir,
            Philadelphia Feb. 9th 1794.
          
          Your Letter of the 6th Ulto by way of New York, has been lately received; That you
            should be without any of my letters in answer to your former favors, is matter of
            extreme surprize to me, as the receipt of them had been regularly acknowledged.
          The Bill on Mr Bell of this City for six hundred and seventy eight dollars and 64/100
            came safe to my hands, and was punctually paid. Of this I wrote you, altho’ the letter
            has never it seems been received.
          Previous thereto, I had informed you (about this time twelve month, if I recollect
            rightly) that as it was improper to travel the Jack in the winter season, and moreover,
            as he could not be got to Mount Vernon in time nor in order for covering the ensuing spring, I
            requested you to keep him in So. Carolina and do for me in the case as if you were
            acting for yourself, until he could be removed more advantageously: and now, in answer to your last letter of the 6th of Jany, requesting to
            know if those who have sent Mares a second time to Royal Gift with no better success
            than they met with the first time shou’d pay for those wch do not bring foal? I shall,
            under my present view of the subject answer No provided you are
            satisfied they have not cast them because in that case the failure is not in the
            Jack—But in this, as in every thing else which relates to the Jack—do (as I have before
            requested) the same for me as you would for yourself and I shall be perfectly
            satisfied.
          His covering, while he stood at Mount Vernon was very sure; for no mare that went to
            him, scarcely ever missed; nor was he ever lame before he left that place; but from
            accounts which I have received from some Gentlemen in Virginia he was most abominably
            treated on the Journey by the man to whom he was entrusted; for instead of moving him
            slowly and steadily along as he ought, he was prancing (with the Jack) from one public
            meeting, or place to another in a gate which could not but prove injurious to an animal
            who had hardly ever been out of a walk before—and afterwards, I presume, (in order to
            recover lost time) pushed him beyond what he was able to bear all the remainder of the
            Journey—However, there is no remedy now for what has happened, but if he should get over
            his present disorder, and recover his flesh again, he may yet be a useful & valuable
            animal as he will not (if he live) be past his prime these fifteen or twenty years yet
            such is their longevity of this species of animal. I was glad to
            hear from Mr Izard that he had got one very fine mule from two mares which he had sent
            to Royal Gift—from thence I entertained a hope that he might be
            growing better—be this however as it may, I would thank you for giving me advice from
            time to time of his condition, that I may be enabled thereby to take measures
            accordingly. In the mean while, I entreat you to derive all the advantages you can from
            him to your own mares, without entertaining an idea of making compensation for it.
          Offer, if you please my best respects to Mrs Washington; and be
            assured of the sincere esteem and regard with which I am—Dear Sir Yr affect. Hble
            Servt
          
            G. W——n
          
         